DETAILED ACTION
 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
RESTRICTION / ELECTION
Election of Group I was made without traverse in the reply filed on 10 October 2022. Groups II-VI are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected designs. 
	
CLAIM REFUSAL – 35 U.S.C. § 112(A) AND (B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:
 
The claim is indefinite and non-enabling because the exact three-dimensional appearance of certain areas on the scooter in the first design cannot be understood without resorting to conjecture, as the lines are merged or blurry. The degraded line quality makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Without improved line quality, in which these areas are shown, the exact three-dimensionality of the areas cannot be understood. Specifically: 
 
The exact three-dimensional appearance of the referenced elements in annotated Figures 1.4, 1.5, and 1.7 on and around the handlebars cannot be understood in the absence of better reproductions, in which these elements are visible. See the following annotation for reference:






    PNG
    media_image1.png
    569
    825
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 1.4)][AltContent: textbox (Fig. 1.5)][AltContent: textbox (Fig. 1.7)]

The exact three-dimensional appearance of the referenced elements in annotated Figures 1.1, 1.3, 1.4, 1.5, and 1.6 near the rear wheel cannot be understood in the absence of better reproductions, in which these elements are visible. See the following annotation for reference:













    PNG
    media_image3.png
    406
    636
    media_image3.png
    Greyscale
[AltContent: textbox (Fig. 1.1)][AltContent: textbox (Fig. 1.3)][AltContent: textbox (Fig. 1.4)][AltContent: textbox (Fig. 1.5)][AltContent: textbox (Fig. 1.6)]


















Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112  above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the scooter shown in broken lines form no part of the claimed design or a statement that the portions of the scooter shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132  , 37 CFR 1.121).
 
However, it is possible the rejections could be overcome by submitting higher quality reproductions.
 
Additionally, the claim is indefinite and non-enabling because the exact three-dimensional shapes and configurations of certain features in the second design cannot be understood without resorting to conjecture, as the images are very dark and, in some areas, blurry. The extremely dark and out-of-focus rendering makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Without lighter and higher-contrast images in which these areas are shown, the exact three-dimensionality of the areas cannot be understood. Specifically:

The exact three-dimensional appearance of the referenced elements in all Design 2 figures of the handlebars cannot be understood in the absence of higher quality renderings, in which these elements are visible. See the following annotation for reference:


    PNG
    media_image5.png
    567
    881
    media_image5.png
    Greyscale
[AltContent: textbox (Fig. 2.1)][AltContent: textbox (Fig. 2.3)][AltContent: textbox (Fig. 2.4)][AltContent: textbox (Fig. 2.5)][AltContent: textbox (Fig. 2.6)]

















Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112  above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the scooter shown in broken lines form no part of the claimed design or a statement that the portions of the scooter shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132  , 37 CFR 1.121).
 
Possibly, the rejection could be overcome by submitting images that are lighter, sharper, and in higher contrast.

Further, the claim is indefinite and non-enabling because the exact three-dimensional appearance of several figures of the scooter cannot be understood without resorting to conjecture, as numerous elements are shown in only a single view. Showing elements in a single elevation or plan view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Without additional views, such as perspective views, in which these areas are shown, the exact three-dimensionality of the areas cannot be understood. Specifically: 

It is impossible to understand the depth and three-dimensional shape of an element near the back wheel at Figure 1.4 as the feature is not supported by other figures in the disclosure. See the following annotation for reference, with the nonenabling area shaded in grey: 


    PNG
    media_image7.png
    280
    326
    media_image7.png
    Greyscale
[AltContent: textbox (Fig. 1.4)]









It is impossible to understand the depth and three-dimensional shape of several elements on the bottom portion of Figure 1.6.  Several circular features, and a cluster of grid-like features are not understood in only a single view. See the following annotation for reference:








    PNG
    media_image9.png
    314
    1012
    media_image9.png
    Greyscale
[AltContent: textbox (Fig. 1.6)]










Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112  above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the scooter shown in broken lines form no part of the claimed design or a statement that the portions of the scooter shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Also, inconsistencies exist in some portions of the scooter. Specifically:

Four small line features appear at the end of the handlebar grip at Figure 1.2, but those features are not seen at the end of the grip at Figure 1.7. See the following annotation for reference:

    PNG
    media_image11.png
    308
    817
    media_image11.png
    Greyscale
[AltContent: textbox (Fig. 1.2)][AltContent: textbox (Fig. 1.7)]










Line features shown on the front forks are inconsistent between figures. Figure 1.2 appears with tight rings around a circular portion, whereas Figures 1.6 and 1.7 disclose those rings as considerably more spaced out. Additionally, Figures 1.3 and 1.4 do not appear to show the rings at all. See the following annotation for reference:


    PNG
    media_image13.png
    523
    709
    media_image13.png
    Greyscale
[AltContent: textbox (Fig. 1.2)][AltContent: textbox (Fig. 1.7)][AltContent: textbox (Fig. 1.6)][AltContent: textbox (Fig. 1.5)][AltContent: textbox (Fig. 1.3)]





















It is suggested that applicant may overcome the rejection by ensuring features are consistently drawn throughout the entire disclosure.

REPLACEMENT REPRODUCTIONS
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).
 
CONCLUSION
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

For additional information regarding responding to office actions see:
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions. Note that correspondence received will appear in Patent Center, which may be viewed by the applicant at: https://patentcenter.uspto.gov.

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.
 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 


/SLS/
Examiner, Art Unit 2919        

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922